Citation Nr: 0501571	
Decision Date: 01/21/05    Archive Date: 02/07/05

DOCKET NO.  03-18 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hepatitis C.
 
2.  Entitlement to service connection for folliculitis with 
secondary infection, including as due to Agent Orange 
exposure.  

3.  Whether the veteran has presented new and material 
evidence to reopen a claim for service connection for 
residuals of shrapnel wounds.

4.   What evaluation is warranted for post-traumatic stress 
disorder (PTSD) from March 26, 2002?


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from December 1967 
to December 1969.

The appeal comes before the Board of Veterans' Appeals 
(Board) from the April 2003 rating action of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania which, in pertinent part, denied entitlement to 
service connection for hepatitis C; denied reopening of a 
claim of entitlement to service connection for shrapnel 
wounds; and granted service connection for PTSD and assigning 
a 10 percent disability effective March 26, 2002.  

The Board also has before it a claim of entitlement to 
service connection for folliculitis with secondary infection, 
including as due to Agent Orange exposure.  That issue was 
denied in a July 2003 rating action.  

All the appealed issues, including the reopened claim of 
entitlement to service connection for shrapnel wounds, are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  Consistent with the instructions below, 
VA will notify you of the further action required on your 
part.



FINDINGS OF FACT

1.  In an August 1991 rating decision service connection for 
shrapnel wounds of the legs was denied.  In a December 1997 
rating decision service connection for shrapnel wounds of the 
right leg was denied.  

2.  Evidence received since the August 1991 and December 1997 
rating decisions is new and so significant that it must be 
considered in order to fairly decide the claim on the merits.


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of entitlement to service connection for shrapnel wound 
residuals.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA), now codified in pertinent 
part at 38 U.S.C.A. § 5103 (West 2002), provides that VA has 
an enhanced duty to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA benefits.  
To the extent, however, that this decision reopens the claim 
of entitlement to service connection for shrapnel wounds 
residuals, the adjudication is favorable to the appellant.  
Hence, to this extent, the need for an explanation of the 
applicability and fulfillment of the VCAA is obviated.  

Whether New and Material Evidence has been Submitted 

Generally, a claim which has been denied in a RO decision may 
not thereafter be reopened and allowed.  38 U.S.C.A. § 
7105(c) (West 2002).  An exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a previously 
denied claim, the Secretary shall reopen the claim and review 
the former disposition of the claim.

In this case, the analysis to be applied when a claim to 
reopen is presented begins with a determination whether there 
is evidence not previously submitted, which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a).

To establish service connection for a claimed disability, the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in the active military 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).  

In an August 1991 rating decision entitlement to service 
connection for shrapnel of the legs was denied.  The RO in 
December 1997 again denied entitlement to service connection 
for right leg shrapnel wound residuals.  Those decisions are 
final in the absence of a timely appeal.  38 U.S.C.A. § 7105.  
Evidence then of record consisted of service medical records.  

In April 2002, VA received a letter from Hal Bakkila, M.D., 
of Pittsburgh, Pennsylvania stating that the veteran suffered 
shrapnel wounds to both legs in service, with resulting 
secondary problems.  While the veteran has flip flopped in 
statements as to whether he incurred shrapnel wounds in both 
legs or only the right leg, he has alleged sustaining in-
service shrapnel wounds since he first submitted a claim in 
August 1990.  The veteran testified in September 2004 to 
receiving treatment from Dr. Bakkila, M.D., over the past 20 
years.  

The statement by the family physician is the first evidence 
of record by a medical practitioner addressing shrapnel wound 
residuals, and is thus the first medical evidence of record 
potentially supporting the existence of shrapnel wound 
residuals.  Under the standard for application for this case, 
38 C.F.R. § 3.156 (2001), this statement is new and so 
significant that it must be considered together with all 
evidence of record in order to fairly adjudicate on the 
merits the claim of entitlement to service connection for 
residuals of shrapnel wounds.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  Hence the claim is reopened.  
 

ORDER

The claim of entitlement to service connection for shrapnel 
wound residuals is reopened.  


REMAND

Pursuant to the VCAA VA must specifically request that the 
veteran submit all pertinent evidence in his possession.  
Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  As this 
notice has yet to be provided further development is 
required.

In a March 2002 authorization for release of medical records, 
the veteran listed three physicians, one of whom, H. A. 
Bakkila, M.D., of Pittsburgh, Pennsylvania, was his primary 
care physician.  The other two were Dr. Baum, a back surgeon 
at St. Margaret Hospital, in Pittsburgh, Pennsylvania; and 
Dr. Power, a cardiologist at St. Francis Hospital, in 
Pittsburgh, Pennsylvania.  In September 2004, the veteran 
testified that he was still receiving care from Dr. Bakkila, 
including for his claimed skin condition.  As such, current 
treatment records from Dr. Bakkila should be requested.  

Regarding the claim for entitlement to service connection for 
folliculitis with secondary infection as due to in-service 
herbicide exposure, in some circumstances, a disease 
associated with exposure to certain herbicide agents will be 
presumed to have been incurred in service even though there 
is no evidence of that disease during the period of service 
at issue. 38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307, 3.309.  
Diseases that the Secretary has associated with herbicide 
exposure do not, however, include folliculitis with secondary 
infection.  38 C.F.R. § 3.309(e).  Indeed, the Secretary of 
Veterans Affairs has determined that there is no positive 
association between Agent Orange exposure and any condition 
for which the Secretary has not specifically determined that 
a presumption of service connection is warranted.  See 
Notice, 68 Fed. Reg. 27630-41 (2003).

Still, the United States Court of Appeals for the Federal 
Circuit has determined that a claimant is not precluded from 
establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).  Hence, upon remand, the veteran must be informed that 
he is at liberty to support with affirmative medical opinion 
evidence his claim for service connection for a skin 
condition as due to Agent Orange exposure.  

Some records from Jeffrey A. Baum, M.D., were received in 
April 2002.  These records consisted of letters from Dr. 
Baum, and records of a March 1999 hospitalization at 
University of Pittsburgh Medical Center for a lumbar 
disorder.  The veteran testified in September 2004 that after 
donating his blood in preparation for his March 1999 surgery 
he learned that he was infected with hepatitis C.  Notably, 
records received from Dr. Baum, including records of the 
March 1999 hospitalization and surgery, do not note a 
diagnosis of hepatitis C.  Accordingly, the veteran should be 
notified that records of first diagnosis of hepatitis C 
should be submitted, in support of his claim of entitlement 
to service connection for that disorder.  38 U.S.C.A. 
§§ 5103, 5103A.

The veteran was issued a development letter in June 2002 
providing details of risk factors of hepatitis C.  Therein, 
VA requested information and evidence in furtherance of the 
hepatitis C claim.  The veteran has provided varying details 
as to how he was exposed to Hepatitis C.  At his September 
2004 hearing the veteran testified that he believed he may 
have contracted hepatitis C in service through blood 
transfusions for his purported right leg shrapnel wounds, or 
via an in-service tattoo.  However, he testified that he was 
not certain that he had a blood transfusion in the course of 
treatment for his purported shrapnel wounds.

Moreover, the veteran has been inconsistent in statements as 
to whether he sustained shrapnel wounds to only the right leg 
or to both legs.  The issue whether shrapnel wounds were 
incurred in service must necessarily be resolved before the 
further question of whether he received blood transfusions 
for treatment of shrapnel wounds may be addressed.  

At a November 2002 VA examination for hepatitis C, the 
veteran reported that he obtained a bulldog tattoo on the 
right forearm in 1967; a snake tattoo on his right forearm 
"10 years ago;" a joker's wild tattoo on the right upper 
arm in Pittsburgh, Pennsylvania; and a skull and #1 tattoo in 
1981.  Purportedly, the tattoo artist who applied the last 
tattoo later died of hepatitis C.  

The veteran testified in September 2004 that he obtained one 
of his tattoos in service.  Service entrance and separation 
examination records confirm that the veteran obtained a 
bulldog tattoo to the right forearm in service (shown on 
separation report; not shown on entrance report).  The 
question thus remains whether it is at least as likely as not 
that hepatitis C was contracted in service.  A claim for VA 
benefits will be granted unless a preponderance of the 
evidence of record weighs against it.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §  3.102.

In the November 2002 VA hepatitis C examination report, the 
two examining physicians together provided the opinion that 
it was at least as likely as not that the veteran's hepatitis 
C was the result of transfusions received in service.  
Notably, however, because the question whether the veteran 
actually received in-service blood transfusions has yet to be 
resolved, no opinion based on an assumption of the receipt of 
those transfusions may be accepted at this time.  

As noted above, in April 2002, Dr. Bakkila reported treating 
the veteran for several years.  There is, however, no 
indication that he had an independent basis for his opinion.  
Without a thorough review of the record, an opinion regarding 
the etiology of the underlying condition can be no better 
than the facts alleged by the veteran.  Swan v. Brown, 5 Vet. 
App. 229, 233 (1993).  Hence, Dr. Bakkila's statement does 
not serve as definitive medical evidence of inservice 
etiology of any lower extremity shrapnel wounds.  Thus, a 
further attempt should be made to obtain all treatment 
records from Dr. Bakkila.  Further, the RO must afford the 
veteran a VA examination to address the presence and etiology 
of any current residuals of shrapnel wounds, in part based on 
his having engaged in combat.
 
The veteran was awarded the Combat Action Ribbon.  The law 
provides that satisfactory lay or other evidence that an 
injury or disease was incurred or aggravated in combat will 
be accepted as sufficient proof of service connection if the 
evidence is consistent with the circumstances, conditions, or 
hardships of such service even though there is no official 
record of such incurrence or aggravation. See 38 U.S.C.A. § 
1154(b) (2002); 38 C.F.R. § 3.304(d) (2004); Collette v. 
Brown, 82 F.3d 389 (1996).  The veteran's alleged shrapnel 
wounds are necessarily consistent with the circumstances and 
hardships of combat, and hence must be afforded deference, 
including affording a VA examination.  

As the undersigned Veterans Law Judge noted at the September 
2004 hearing, there may be service medical records available 
which have not been obtained.  While the veteran testified 
that National Personnel Records Center (NPRC) had reported 
that his records were lost by a fire, most of the records 
lost in that fire were Army service records.  The veteran 
served in the Marines.  Hence, there is a strong likelihood 
that the veteran's service medical records survived but were 
overlooked when first sought by the NPRC.  

There are some service medical records within the claims 
folder, inclusive of entrance examination records, separation 
examination records, as well as some treatment records.  Thus 
all the veteran's service medical records may already be 
contained within the claims folder.  Still, based on the 
veteran's testimony, a further search for any additional 
service medical records, including particularly any records 
of treatment for shrapnel wound residuals, should be 
attempted.  

Regarding what evaluation should be assigned for PTSD for the 
period beginning March 26, 2002, the veteran testified at his 
September 2004 hearing that his PTSD had increased in 
severity.  Thus, the current level of disability may be more 
severe than was reflected at the VA PTSD examination 
conducted in September 2003.  VA's duty to assist a veteran 
in obtaining and developing available facts and evidence to 
support a claim includes obtaining an adequate and 
contemporaneous VA examination which takes into account the 
records of prior medical treatment.  Littke v. Derwinski, 1 
Vet. App. 90 (1990).  

Accordingly, the case is REMANDED for the following:

1.  The veteran should be afforded an 
additional VCAA notice letter which 
specifically requests that he submit 
all pertinent evidence he possesses in 
furtherance of his claims.  Also, ask 
the veteran to submit or report the 
source of any records reflecting first 
diagnosis of hepatitis C.  The veteran 
should supply any further medical 
records he may have coincident with 
service, including records of private 
or hospital treatment that were not 
received in response to VA requests.  
Any response received should be 
associated with the claims folder, and 
any development indicated by the 
appellant's response should be 
undertaken.  Further, the veteran 
should be advised that he should submit 
medical evidence supportive of his 
claim of entitlement to service 
connection for folliculitis with 
secondary infection as due to in-
service herbicide exposure.  

2.  Through any appropriate military 
channels not yet exhausted, as well as 
through the National Personnel Records 
Center, queries should be made to find 
unit or other service department 
records which may confirm the veteran's 
allegations of having sustained 
shrapnel wound residuals to one or both 
lower extremities, on "March 14, 
1968."  [The Board notes that this 
reported date is most likely erroneous, 
and that the veteran should be invited 
to correct it.  In this respect, the 
veteran did not arrive in Vietnam until 
September 1968.  Further, a reference 
to March 1968 is not congruent with the 
concurrent assertion that he was 
wounded on Mother's Day in 1968.  (i.e. 
May 12, 1968.)]  

3.  A request should again be made to 
Dr. Hal Bakkila of Pittsburgh, 
Pennsylvania, for all records of 
treatment.  Dr. Bakkila should also be 
asked to provide the medical basis, if 
any, that is independent of the 
veteran's own statements, for his April 
2002 opinion addressing the nature and 
etiology of any lower extremity 
shrapnel wound residuals.  Dr. Bakkila 
should be asked what objective findings 
supported an assessment of shrapnel 
wound residuals, as opposed to 
disability due to other causes.  Dr. 
Bakkila should be asked to address the 
etiology of any quadriceps atrophy.  
The physician should be provided a copy 
of his April 16, 2002 letter, to assist 
him in addressing this query.  All 
records and responses received must be 
associated with the claims folder.  

5.  The veteran should then be 
afforded a VA examination to assess 
the nature and etiology of any 
folliculitis with secondary 
infection, and to assess whether the 
appellant has any service incurred 
shrapnel wound residuals.  The claims 
folder is to be made available for 
the examiner to review for the 
examination.  The examiner must 
examine the veteran and identify any 
current skin disorders.  For any 
diagnosed current folliculitis with 
secondary infection, the examiner 
must address whether it is at least 
as likely as not that the disorder 
developed during the veteran's 
service from December 1967 to 
December 1969, including whether any 
current disorder associated with 
folliculitis is causally related to 
service.  

Regarding the shrapnel wound residuals 
claim, the examiner must note all 
records within the claims folder that 
are associated with possible shrapnel 
wounds, including the outcome of VA 
queries for any records of wounds 
sustained in combat.  The examiner must 
carefully examine the veteran including 
areas where he alleges to have 
sustained shrapnel wounds.  Any 
necessary non-invasive tests should be 
conducted.  The examiner must provide 
an assessment as to whether, based on 
records reviewed and examination 
findings, it is at least as likely as 
not that the veteran has residuals of 
shrapnel wounds sustained in service.  
The examiner should provide a detailed 
description of any physical findings 
supportive of an assessment of a 
history of in-service shrapnel wounds, 
and provide an explanation for any 
opinion expressed.  If the examiner 
concludes that the veteran incurred in-
service shrapnel wounds, then she/he 
must opine whether it is at least as 
likely as not that the appellant had 
in-service blood transfusions in the 
course of surgical treatment for those 
shrapnel wounds.  

6.  Thereafter, the RO must prepare a 
rating decision and adjudicate the 
issue of entitlement to service 
connection for shrapnel wound 
residuals.  The RO should make a 
specific determination as to whether 
it is at least as likely as not that 
the veteran sustained in-service 
shrapnel wounds.

7.  If the veteran incurred shrapnel 
wounds in service, the RO must also 
determine whether he received blood 
transfusions in service as part of 
the medical care received.  If the RO 
concludes that the veteran incurred 
in service shrapnel wounds and if he 
received blood transfusions as part 
of his surgical treatment, then the 
RO is to grant service connection for 
hepatitis C, based on the November 
2002 VA medical opinion.  

8.  If service connection for 
hepatitis C is not warranted based on 
an in-service blood transfusion then 
veteran should be afforded a VA 
examination to assess the relative 
likelihood of his having contracted 
hepatitis C in service by other 
means.  The claims folder, and a copy 
of this remand, must all be provided 
to the examiner for review for the 
examination.  The examiner must note 
whether the veteran has service 
related shrapnel wound residuals, and 
the RO's finding regarding any in-
service blood transfusions.  Based on 
previous reports by the veteran as to 
dates and circumstances when and 
where he received tattoos , including 
as noted above, and based on his 
recorded history and a current 
examination, the examiner must opine 
whether it is at least as likely as 
not that the veteran contracted 
hepatitis C in service, as opposed to 
by other means of infection outside 
service.  The examiner must explain 
his conclusions based on the facts 
presented.  

9.  The veteran should be afforded a 
VA psychiatric examination to address 
the nature and severity of his PTSD.  
The claims folder and a copy of this 
remand must be provided to the 
examiner for review for the 
examination.  All indicated tests and 
studies should be accomplished.  The 
examiner should review the prior 
medical findings, including the June 
2002 VA examination.  The examiner is 
to be provided a copy of the rating 
criteria to assist in preparing a 
report addressing the nature and 
extent of any PTSD.  The examiner 
should explain his conclusions.  

10.  Thereafter, and following any 
other indicated development, the RO 
should prepare a new rating decision 
and readjudicate the issues which are 
the subject of this remand.  Staged 
ratings should also be considered for 
the PTSD claim, pursuant to Fenderson 
v. West, 12 Vet. App Vet. App. 119 
(1999).  If any benefit sought remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
which includes a summary of any 
additional evidence submitted, 
applicable laws and regulations, and 
the reasons for the decision.  They 
should then be afforded an applicable 
time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


